                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 1 of 12


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ SUPPLEMENTAL
               21                   v.                              BRIEF IN SUPPORT OF
                                                                    PRELIMINARY INJUNCTION
               22      WILBUR L. ROSS, JR., et al.,                 FOLLOWING DEFENDANTS’
                                                                    SEPTEMBER 18, 2020 PRODUCTION
               23                                     Defendants.
                                                                    Date:    TBD
               24                                                   Time:    TBD
               25                                                   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               26

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 2 of 12


                   1           On September 18, 2020—after denying for weeks that any administrative record existed in

                   2   this case at all, and after defying the Court’s earlier order to produce that record—Defendants

                   3   submitted a long privilege log identifying thousands of pages of documents related to the

                   4   adoption of the Replan, the vast bulk of which were redacted or entirely withheld on questionable

                   5   grounds of privilege. As the Court knows, Plaintiffs have challenged some of those privilege

                   6   calls—focusing on improperly withheld materials in the key two-week time period from July 21

                   7   to August 3—and are awaiting full judicial determination of those objections. In the interim,

                   8   Plaintiffs submit this filing to note that what is and, critically, what is not, in the current

                   9   Administrative Record (“AR”) thus far only confirms that Defendants failed to meet the APA’s

               10      minimum standards of reasoned decisionmaking, and the demands of the Enumeration Clause.

               11              A.      The Documents Show That The Decision To Accelerate Was Made Days
                                       After The Apportionment Exclusion Order, Without Consultation With
               12                      Bureau Officials, And With No Analysis Of The Statutory Deadline
               13              The materials produced confirm that the Secretary’s directive to radically shorten the

               14      census timelines—resulting in the announced August 3, 2020 Replan challenged in this action—

               15      was made by the Secretary days prior to the announcement, and shortly after the President issued

               16      the July 21, 2020 Apportionment Exclusion Order. As Plaintiffs previously explained, Mr.

               17      Fontenot’s declaration admitted that, on July 29, several days before the announcement of the

               18      Replan on August 3, 2020, the Secretary of Commerce “directed” the Bureau to “present a plan”

               19      to “accelerate the remaining operations” to meet the December 31 deadline. Fontenot Decl. ¶ 81;

               20      PI Reply 13. And from the partial AR, it does not appear that there was any meaningful

               21      consultation with the Bureau before the Secretary issued that directive. For instance:

               22              •    In a heavily redacted July 30, 2020 email chain between James Christy (Assistant
               23                   Director for Field Operations), Tim Olson (Associate Director for Field Operations),
                                    and Ali Ahmad (Associate Director Communications Directorate), Mr. Christy states:
               24                   “It’s out. Discussion is taking place across HQ about [REDACTED] and it came up
                                    on the call with all regional managers this morning.” DOC_0011974-77, at
               25                   DOC_0011975. In response to concerns about “Behler” being “caught at a public
                                    event and Hansi [] quoting him in his most recent story,” Mr. Christy responded, “I
               26                   think Behler’s quote was before the discussion about September 30. He was speaking
               27                   from the latest updates on our website, which I think just changed. We provided new
                                    operational guidance this morning. Our ‘acceleration’ essentially has been taking
               28                   place in the last 12 hours.” DOC_0011974 (emphasis added).
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          1     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 3 of 12


                   1          •   By July 30, 2020, the Government Accountability Office was already requesting
                                  materials from the Bureau on the Replan. See DOC_0008554-89. Yet on this same
                   2              day, Bureau officials such as Ron Jarmin were well-aware that news outlets were still
                   3              reporting that the “Census self-response deadline [was] extended to Oct. 31” and that
                                  there were extremely low self-response rates across the country. DOC_0008536-53.
                   4
                              •   A July 30-31, 2020 heavily redacted email chain between numerous Census Bureau
                   5              personnel, including Albert Fontenot, and attaching three documents titled,
                                  “Delivering Apportionment by 12-31-20 Backend Proc,” indicates that, by July 30,
                   6              2020, the Census Bureau was already deciding how to execute Back-end processing
                   7              in order to deliver apportionment data by December 31, 2020. See DOC_0008683-
                                  88; DOC_0008928-42.
                   8
                              •   In a July 31, 2020 email titled, “Replan” with an attachment titled, “Options to meet
                   9              September 30_v11.” Albert Fontenot writes, “Fantastic job!!! Please pass on thanks
                                  to the teams that sweated and toiled to negotiate this plan. We probably are going to
               10                 putting it into a deck over the weekend - I have some ideas but I want to see how
               11                 KDK wants us to present this.” DOC_0010066-67 (emphasis added).

               12             Should Plaintiffs’ challenges to Defendants’ broad privilege assertions be sustained in

               13      part, the heavily redacted and withheld materials will no doubt show more. But the documents

               14      thus far establish that Bureau officials were given no more than a few days to determine how

               15      best to implement a directive previously made, without any apparent deliberation at all.

               16             Plaintiffs must pause here for a moment to address Defendants’ recent response to these

               17      striking revelations. Defendants now claim that if July 29 was the date of the final agency action

               18      in this case, then Plaintiffs are not entitled to any documents post-dating July 29, because those

               19      should not be considered part of the AR. Dkt 172 at 1.

               20             This argument makes no sense. The August 3 announcement of the Replan is and has

               21      always been the final agency action Plaintiffs are challenging. That was Defendants’ “last word”

               22      that the census timelines had been accelerated, and it is the moment at which the change in

               23      schedule had a direct impact on the Bureau, Plaintiffs, and the public. The Secretary’s July 29

               24      directive to the Bureau to revise the operational plan to meet the December 31 deadline does not

               25      change any of that. The decision, at the time it was made behind closed doors, had no immediate

               26      or direct operational consequences. It was only after the Bureau retrofitted a plan to fit within

               27      the Secretary’s directive, and announced the revised timelines as binding on August 3, that the

               28      agency action became final.

                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        2     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 4 of 12


                   1          But the July 29 date does have consequences for this action. First, it supports Plaintiffs’

                   2   claim that Defendants failed to engage in reasoned decisionmaking under the APA because the

                   3   decisionmaking process was deficient—indeed, it was backwards. The Secretary directed the

                   4   Bureau to revise the timeline to meet the deadline without considering the important factors that

                   5   would bear on that decision, and then directed Bureau experts to, effectively, make it happen.

                   6   That falls far short of what the APA demands. Second, it supports Plaintiffs’ claim that

                   7   documents that post-date the July 29 decision, but pre-date the August 3 final agency action, are

                   8   not protected by the deliberate process privilege because they are not “pre-decisional” and

                   9   “deliberative” in the relevant sense. In arguing otherwise, Defendants act as if the scope of the

               10      deliberate process privilege is co-extensive with the scope of the administrative record. It is not.

               11      See Fisherman’s Finest, Inc. v. Gutierrez, No. C07-1574MJP, 2008 WL 2782909, at *4-5 (W.D.

               12      Wash. July 15, 2008); cf. Nat’l Ass’n of Home Builders v. Norton, 309 F.3d 26, 39 (D.C. Cir.

               13      2002) (explaining, in FOIA context, that “a document is predecisional if it was ‘prepared in order

               14      to assist an agency decisionmaker in arriving at his decision,’ rather than to support a decision

               15      already made” (citation omitted)). The critical question for the post-July 29 documents is

               16      whether they reflect the give-and-take of the decisionmaking process. With respect to the

               17      Secretary’s decision to accelerate the deadlines (as opposed to how to accelerate the deadlines),

               18      they do not.

               19             B.      The Documents Make Clear That Complying With the Secretary’s Directive
                                      to Meet a December 31 Deadline Was Impossible If the Census Was to
               20
                                      Provide A Complete and Accurate Count
               21             Before the Bureau was directed to create the Replan to meet the December 31, 2020 date
               22      for apportionment, the record shows Bureau officials were still pushing for the extension of that
               23      deadline. In a July 23, 2020 document titled “Elevator Speech,” the Bureau explained that
               24      “[c]urtailing census operations will result in a census that is of unacceptable quality.”
               25      DOC_0008021-24 (emphasis added). The documents explain that “[s]hortening field data
               26      collection operations will diminish data quality and introduce risk,” and “[s]hortening post
               27      processing operations will diminish data quality and introduce risk”—both of which happened in
               28      the Replan. Id. The takeaway just days before the Replan directive was that “[s]hortening the

                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        3     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 5 of 12


                   1   time period to meet the original statutory deadlines for apportionment and redistricting data will

                   2   result in a census that has fatal data quality that are unacceptable for a Constitutionally-mandated

                   3   national activity.” Id. (emphasis added). Similarly, a document about “Apportionment Data

                   4   Processing” said that “[t]he time spent on data processing is essential to ensuring an accurate and

                   5   complete count.” DOC_0008019-20 (emphasis added). These documents were shared with the

                   6   Government Accountability Office at that time. See DOC_0008025-28; DOC_0008056-65.

                   7          As late as a July 27, 2020 hearing before the House Committee on Oversight and Reform,

                   8   the Bureau’s line was still that “[t]he current methodology that has been researched, developed

                   9   and tested over the decade based on proven processes used in prior Census’ and upgraded with

               10      improved current technology and processes will not enable us to meet the statutory deadlines

               11      based on projected current field completion dates.” DOC_0008148-58 at 58. And the concerns

               12      did not go away, just because of the Secretary’s directive. In an early iteration of the August 3

               13      presentation, the effects of that directive on accuracy are spelled out: “[a]ccelerating the

               14      schedule by 30 days introduces significant risk to the accuracy of the census data. In order to

               15      achieve an acceptable level of accuracy, at least 99% of Housing Units in every state must be

               16      resolved.” DOC_0010274-302. This was apparently deemed too telling, and the final

               17      presentation noted the Bureau would proceed with only a “goal” of reaching 99%. See PI Reply

               18      Ex. 22. And as previously discussed, that “goal” has since eroded further. PI Reply __..

               19             Defendants’ counsel recently told this Court that accuracy is “meaningless” for this case.

               20      That is a remarkable statement. But it is also dead wrong. To the hardworking women and men

               21      of the Census Bureau, accuracy—a full and complete count—was everything—until they were

               22      told that they had a different job.

               23             C.      The Documents Reaffirm That The Decision To Adopt The Replan Was
                                      Unlawful
               24
                              What the documents produced to date fail to show is in many ways more telling. There is
               25
                       no indication whatsoever that in light of the COVID-19 pandemic, the notion of sacrificing the
               26
                       accuracy of the Census in order to meet any particular deadline was ever on the table. From
               27
                       what is available in the AR, it appears that in none of the documents produced prior to the time
               28

                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        4     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 6 of 12


                   1   of President Trump’s July 21 Apportionment Exclusion Order includes any discussion of the

                   2   potential need to curtail the count. The documents are also devoid of any discussion of the need

                   3   to comply with the statutory deadline, any suggestion that compliance with the preexisting

                   4   COVID-19 Plan had somehow become unlawful or would become unlawful as of December 31,

                   5   or any analysis of whether it would or would not have been lawful for Defendants to prioritize

                   6   their constitutional and statutory duty to conduct an accurate count over the statutory duty to

                   7   deliver that count by December 31. See PI Reply 15-16.

                   8          These absences belie Defendants’ post hoc reliance on the statutory deadline. Although

                   9   Defendants have claimed in this litigation that the statutory deadline is more important than

               10      “meaningless” accuracy, the documents in the AR do not support that. See SEC v. Chenery

               11      Corp., 332 U.S. 194, 196 (1947) (affirming “fundamental rule . . . that a reviewing court, in

               12      dealing with a determination or judgment which an administrative agency alone is authorized to

               13      make, must judge the propriety of such action solely by the grounds invoked by the agency”).

               14             Relatedly, the complete absence of contemporaneous reliance on any statutory duty to

               15      complete the count by December 31 means that Defendants cannot now “offer post-hoc

               16      rationalizations” based on that deadline. Citizens to Preserve Overton Park, Inc. v. Volpe, 401

               17      U.S. 402, 419 (1971). The reality is that the statutory deadline is mere pretext. It is clear from

               18      the documents, and the timing, that the real motivation for the Replan was the desire to ensure

               19      that this President will have the opportunity to implement the Apportionment Exclusion Order.

               20      PI Mot. 23-25. But a justification that is “contrived” and “incongruent with what the record

               21      reveals about the agency’s priorities and decision-making process” provides only further grounds

               22      to stay the Replan. Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2575 (2019).

               23

               24

               25

               26

               27

               28

                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        5     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 7 of 12


                   1   Dated: September 20, 2020              LATHAM & WATKINS LLP

                   2                                          By: /s/ Sadik Huseny
                                                                 Sadik Huseny
                   3
                                                              Steven M. Bauer (Bar No. 135067)
                   4                                          steven.bauer@lw.com
                                                              Sadik Huseny (Bar No. 224659)
                   5                                          sadik.huseny@lw.com
                                                              Amit Makker (Bar No. 280747)
                   6                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   7                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   8                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   9                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               10
                                                              Richard P. Bress (admitted pro hac vice)
               11                                             rick.bress@lw.com
                                                              Melissa Arbus Sherry (admitted pro hac vice)
               12                                             melissa.sherry@lw.com
                                                              Anne W. Robinson (admitted pro hac vice)
               13                                             anne.robinson@lw.com
                                                              Tyce R. Walters (admitted pro hac vice)
               14                                             tyce.walters@lw.com
                                                              Genevieve P. Hoffman (admitted pro hac vice)
               15                                             genevieve.hoffman@lw.com
                                                              Gemma Donofrio (admitted pro hac vice)
               16                                             gemma.donofrio@lw.com
                                                              LATHAM & WATKINS LLP
               17                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               18                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               21                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               22                                             the NAACP
               23
                       Dated: September 20, 2020              By: /s/ Jon M. Greenbaum
               24                                             Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
               25                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               26                                             Ezra D. Rosenberg (admitted pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               27                                             Dorian L. Spence (pro hac vice forthcoming)
                                                              dspence@lawyerscommittee.org
               28                                             Maryum Jordan (pro hac vice forthcoming)

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 8 of 12


                   1                                          mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
                   2                                          asaini@lawyerscommitee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
                   3                                          pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                              RIGHTS UNDER LAW
                   5                                          1500 K Street NW, Suite 900
                                                              Washington, DC 20005
                   6                                          Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
                   7
                                                              Attorneys for Plaintiffs National Urban League;
                   8                                          City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
                   9                                          Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               10                                             NAACP; and Navajo Nation
               11
                                                              Wendy R. Weiser (admitted pro hac vice)
               12                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (admitted pro hac vice)
               13                                             wolf@brennan.law.nyu.edu
                                                              Kelly M. Percival (admitted pro hac vice)
               14                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               15                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               16                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               17

               18                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               19                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               20                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               21
                                                              Mark Rosenbaum (Bar No. 59940)
               22                                             mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
               23                                             610 South Ardmore Avenue
               24                                             Los Angeles, California 90005
                                                              Telephone: 213.385.2977
               25                                             Facsimile: 213.385.9089

               26                                             Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            7     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 9 of 12


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (pro hac vice forthcoming)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: September 20, 2020              By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 20, 2020              By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            8     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 10 of 12


                   1   Dated: September 20, 2020              By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   2                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   3                                          lhough@edelson.com
                                                              EDELSON P.C.
                   4
                                                              123 Townsend Street, Suite 100
                   5                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   6                                          Facsimile: 415.373.9435

                   7                                          Rebecca Hirsch (admitted pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
                   8                                          CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
                   9                                          Mark A. Flessner
                                                              Stephen J. Kane
               10                                             121 N. LaSalle Street, Room 600
               11                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               12                                             Facsimile: (312) 744-5185

               13                                             Attorneys for Plaintiff City of Chicago

               14      Dated: September 20, 2020              By: /s/ Donald R. Pongrace
                                                              Donald R. Pongrace (admitted pro hac vice)
               15                                             dpongrace@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               16                                             LLP
                                                              2001 K St., N.W.
               17                                             Washington, D.C. 20006
               18                                             Telephone: (202) 887-4000
                                                              Facsimile: 202-887-4288
               19
                                                              Dario J. Frommer (Bar No. 161248)
               20                                             dfrommer@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               21                                             LLP
                                                              1999 Avenue of the Stars, Suite 600
               22                                             Los Angeles, CA 90067-6022
                                                              Phone: 213.254.1270
               23                                             Fax: 310.229.1001
               24                                             Attorneys for Plaintiff Gila River Indian
                                                              Community
               25

               26

               27

               28

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            9     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 11 of 12


                   1
                       Dated: September 20, 2020               By: /s/ David I. Holtzman
                   2                                           David I. Holtzman (Bar No. 299287)
                                                               David.Holtzman@hklaw.com
                   3                                           HOLLAND & KNIGHT LLP
                                                               Daniel P. Kappes
                   4
                                                               Jacqueline N. Harvey
                   5                                           50 California Street, 28th Floor
                                                               San Francisco, CA 94111
                   6                                           Telephone: (415) 743-6970
                                                               Fax: (415) 743-6910
                   7
                                                               Attorneys for Plaintiff County of Los Angeles
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            10     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 178 Filed 09/20/20 Page 12 of 12


                   1
                                                               ATTESTATION
                   2
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
                   3
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
                   4

                   5   in this filing.

                   6
                       Dated: September 20, 2020                         LATHAM & WATKINS LLP
                   7
                                                                         By: /s/ Sadik Huseny
                   8                                                         Sadik Huseny
                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                           CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                      11     KEY DOCUMENTS IN SEPT. 18, 2020 PRODUCTION
